853 F.2d 926
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ricky CHRISTIAN, Plaintiff-Appellant,v.Jim LARKIN, Officer;  Gary Scott, Officer, Defendants-Appellees.
No. 88-5222.
United States Court of Appeals, Sixth Circuit.
Aug. 5, 1988.

Before MERRITT and KRUPANSKY, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
This pro se plaintiff appeals the district court's judgment dismissing his civil rights complaint filed pursuant to 42 U.S.C. Sec. 1983.


3
Seeking monetary and injunctive relief, plaintiff sued defendant police officers alleging that they violated his constitutional rights by using excessive force in effectuating his arrest.  The district court dismissed the action as time-barred under Kentucky's one-year statute of limitations.


4
Upon review, we conclude the district court properly dismissed the complaint.  Plaintiff's suit was filed well beyond the one-year statute of limitations contained in Ky.Rev.Stat. Sec. 413.140(1)(a).  He was arrested and allegedly beaten on March 14, 1985, but his complaint was not filed until November 17, 1987.  Moreover, in this case, plaintiff's incarceration did not toll the running of the limitations period.   See Higley v. Michigan Dep't of Corrections, 835 F.2d 623, 626-27 (6th Cir.1987).  Consequently, the district court properly dismissed the complaint.


5
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.